Citation Nr: 1647571	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board finds that the requirements for 38 C.F.R. 3.103 (c)(2), regarding hearings, were met.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  Here, during the hearing, the VLJ explained the necessary elements of service connection.  Transcript p. 3.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, since the April 2014 hearing, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in June 2014 and November 2014 for further development.  As explained below, the AOJ substantially complied with the Board's remand requests regarding the hypertension claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's hypertension claim decided herein. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and the Board may adjudicate the claim based on the current record.

Regarding representation, the Veteran was previously represented by a state service organization but in July 2016, following transfer of the case to the Board but prior to notice to the Veteran of the same, the Veteran filed a Form 21-22 appointing a new representative without limitation.  Pursuant to 38 C.F.R. § 20.1304 (a), the Veteran may request a change in representation within 90 days of certification of the appeal to the Board, without an explanation of good cause.  In this case, the Veteran's change in representation was effected within 90 days of certification to the Board.  As such, the change in representation is reflected on the title page above.  

Additionally, VA treatment records and examination reports were added to the file since the May 2016 SSOC; however the Board notes that the evidence concerns issues not presently on appeal and is not relevant to the present appeal.  Thus, the Veteran is not prejudiced by the Board proceeding in the action below. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Review of the electronic files reveals that the Board hearing transcript is found in Virtual VA, not VBMS. 

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, including herbicide exposure, or service-connected disability, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

With respect to the Veteran's claim for service connection of hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development of this case is discussed below. 

II.  Service Connection

The Veteran seeks entitlement to service connection for hypertension.  There is no dispute that he has a current diagnosis.  See, e.g., May 2016 VA opinion.  He contends that his hypertension is related to service - either due to a head injury in service or to depression and anxiety experienced in service.  Alternatively, he contends that his hypertension is secondary to his service-connected disability(ies). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
 § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  However, hypertension is not among the disabilities listed as diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran primarily contends that his hypertension is due to depression and anxiety noted at service separation.  See Hearing Transcript p. 16.  

Service treatment records are silent as to a diagnosis of hypertension during service.  As discussed in the November 2014 remand, post-service treatment records are unclear as to when the Veteran was first diagnosed with hypertension.  June 1998 private treatment records show that the Veteran reported a history of hypertension for "at least three or four years."  An April 2008 report by Dr. S.R. indicated that the Veteran had hypertension for the prior 25 years, which the Board interprets as an onset dated in or around 1983.  In a February 2008 statement, the Veteran stated that he was first prescribed medicine for hypertension in the late 1970s or early 1980s.  

The Veteran was provided with a VA examination in July 2014 and VA addendum opinions were sought in February 2015 and May 2016 to determine whether the Veteran's hypertension is related to service.  

The July 2014 VA examiner opined that the Veteran's hypertension was not related to service because it was not diagnosed until 30 years after service.  The Board previously found that the July 2014 VA examination report was inadequate as it may have been based upon inaccurate facts as the evidence indicates that the Veteran may have been diagnosed with hypertension sooner than 30 years post-service.  

On remand, the February 2015 VA examiner offered another negative nexus opinion and restated the same rationale provided by the July 2014 VA examiner.  The AOJ sought a VA addendum opinion which was obtained in May 2016.  The May 2016 VA examiner also offered a negative nexus opinion and explained that Veteran's hypertension was likely related to the Veteran's other (non-service connected) disabilities, including diabetes mellitus type II, cardiovascular disorders, and hepatitis C.  The May 2016 examiner cited medical journal articles supporting a relationship between hypertension and these disorders.  The examiner also explained that it was less likely than not directly related to service because there was a lack of objective evidence to support elevated blood pressure in service or within the presumptive period after separation.  

The Board has carefully considered all of the evidence of record in this case; however, for the reasons explained below, the Board finds that the service-connection is not warranted for the Veteran's hypertension. 

First, the Board has considered whether service connection is warranted on a presumptive basis for a chronic disability but finds that it is not.  In this regard, clinical evidence of record fails to show that hypertension manifest within the one year following his service discharge in December 1974.  The Board also acknowledges the Veteran's statements that he had hypertension for many years and his belief that it began shortly after a head injury incurred in service.  However, the these statements have no probative value as they are not supported by the medical evidence of record and hypertension is not a disability that can be self- diagnosed.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

For these reasons, presumptive service connection based upon a chronic disease such as hypertension, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Similarly, the claim fails on a presumptive basis with respect to herbicide exposure for multiple reasons, first such exposure has not been confirmed in this case.  However, even if herbicide exposure was confirmed, service connection would not be warranted on this basis as hypertension is not among the presumptive diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  To the contrary, the list of disabilities associated with herbicide exposure includes other cardiovascular disabilities but the regulation expressly states that hypertension is not one of those disabilities.  Id.  Thus, service connection on a presumptive basis would not be warranted even if herbicide exposure is eventually conceded.  For this reason, the claim need not be held in abeyance while the herbicide exposure development is completed pursuant to the remand below.  

With respect to the contention that the Veteran's hypertension may be directly due to service, the Board notes that the claim fails on this basis as well.  In this regard, the Board places a high probative value on the May 2016 VA opinion that the Veteran's hypertension was less likely than not related to service.  The Board acknowledges that the examiner did not specifically discuss the Veteran's contentions regarding a relationship between his current hypertension and his depression and anxiety in service, but the Board is satisfied that the examiner considered those contentions as the examiner affirmatively stated that the file, including but not limited to all medical records, lay statements, and the hearing transcript, was reviewed.  Moreover, the examiner discussed the Veteran's blood pressure in service.  For these reasons, the Board finds that the opinion is adequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board acknowledges that VA opinion obtained in July 2014 was previously found to be inadequate by the Board.  However, the Board finds that the May 2016 VA opinion corrected any prior inadequacy.  The record does not indicate and the Veteran does not contend, that there are any additional, outstanding records that would support the claim for service connection under any theory of entitlement. 

The Board notes that the AOJ also considered whether the Veteran's hypertension is secondary to a service-connected disability.  Thus, the Board has considered this theory of entitlement as well.  To the extent that the Veteran contends his hypertension is caused or aggravated by a service-connected disability, the Board finds that the claim fails on this basis as well.  The only disabilities for which the Veteran is service-connected are bilateral foot disabilities.  The Board has reviewed all of the evidence of record and finds that there is no competent evidence of record linking the Veteran's hypertension to such disabilities.  In this regard, the Veteran's hypertension is consistently described in medical records as being "essential hypertension."  See e.g. private treatment record dated in June 1998.  Essential hypertension is defined as "hypertension occurring without discoverable organic cause."  Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  In contrast, secondary hypertension is defined as "hypertension due to or associated with a variety or primary diseases."  Dorland's Illustrated Medical Dictionary 897 (32nd ed. 2012).  

The Board acknowledges that the VA opinions of record have not specifically addressed whether the Veteran's hypertension is caused or aggravated by his service-connected foot disabilities but the Board finds that such opinion was not necessary as there is no indication of a relationship between the disabilities.  As the Veteran's hypertension is not identified as "secondary" in the treatment records, but rather has been consistently identified as "essential," the Board finds that a specific medical opinion regarding a relationship to the service-connected foot disabilities was not required. 

In reaching these conclusions, the Board has considered the Veteran's statements and belief that his hypertension is related to service or service-connected disabilities.  Again, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana supra, as to the specific issue in this case, etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

In summary, the Board finds that the preponderance of the evidence is against the claim and service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.


REMAND

Regarding the claim for service connection for prostate cancer, review of the file reveals that further development is necessary.

In this regard, unfortunately, the procedural development accomplished in response to the November 2014 remand was inadequate and the claim must be remanded for further action.  See Stegall, supra.  Specifically, in November 2014, the Board remanded for further development regarding the Veteran's contended exposure to herbicides.  The Board noted that VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the demilitarized zone (DMZ) in Korea.  In accordance with the adjudication procedures listed at M21-1, IV.ii.1.H.7.a, the Board directed the AOJ to furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  The Board also advised the AOJ that if the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.

In accordance with the November 2014 remand directives, the AOJ sought to verify exposure to herbicides by furnishing Compensation Services with the Veteran's description of exposure; however, Compensation Services was unable to confirm expose to herbicides.  Thus, the next step in the process was to send a request for verification of exposure to herbicides to the JSRRC.  In fact, Compensation Services also directed the AOJ to perform such development in its March 2016 response to the AOJ.  However, the AOJ did not request verification from JSRRC or issue a formal finding regarding a lack of information suitable for such verification.  Rather, the AOJ issued a formal finding that herbicide exposure could not be verified.  

The Board acknowledges the Compensation Services finding that there is no record of tactical herbicides being stored in Guam after 1952, which was well before the Veteran's service there; however, further inquiry should have been made to the JSRRC, particularly in light of the research articles submitted by the Veteran.  The articles submitted by the Veteran indicate scientific research of contamination of drinking water in Guam due to many substances used by the military that contained dioxin among other chemicals.  
 
As the development of the prostate cancer claim has not been performed according to the guidelines in M21-1, IV.ii.1.H.7.a, and/or in accordance with the Board's November 2014 remand, this development must be completed prior to any further adjudication of the claim.  See Stegall, supra.

While on remand, any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from May 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.  

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, send a request to the JSRRC to verify whether the Veteran may have been exposed to herbicides during his active service in Guam.  Alternatively, if the Veteran has not offered specific information to meet the requirements for an inquiry to JSRRC, issue a formal finding as to the same.  Documented evidence as to what steps were taken must be set forth in the claims file.

3.  Following completion of the development above, and any additional development deemed necessary as a result of the development above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


